Exhibit 1.1 Execution Version Louisiana Investment Recovery Funding I, L.L.C. Entergy Louisiana LLC Senior Secured Investment Recovery Bonds UNDERWRITING AGREEMENT September 15, 2011 To the Representatives named in Schedule I hereto of the Underwriters named in Schedule II hereto Ladies and Gentlemen: 1.Introduction. EntergyLouisiana Investment RecoveryFunding I, L.L.C., a Louisiana limited liability company (the “Issuer”), proposes, subject to the terms and conditions stated herein, to issue and sell $207,156,000 aggregate principal amount of its Senior Secured Investment Recovery Bonds (the “Bonds”), identified in ScheduleI hereto, to the Underwriters named in Schedule II hereto.The Issuer and Entergy Louisiana LLC, a limited liability company organized under the laws of the State of Texas and the Issuer’s direct parent (“ELL”), hereby confirm their agreement with the Underwriters (as defined below) as set forth herein. The term “Underwriters” as used herein shall be deemed to mean the entity or several entities named in ScheduleII hereto and any underwriter substituted as provided in Section 7 hereof, and the term “Underwriter” shall be deemed to mean any one of such Underwriters.If the entity or entities listed in Schedule I hereto (the “Representatives”) are the same as the entity or entities listed in Schedule II hereto, then the terms “Underwriters” and “Representatives”, as used herein, shall each be deemed to refer to such entity or entities.All obligations of the Underwriters hereunder are several and not joint.If more than one entity is named in Schedule I hereto as a Representative, any action under or in respect of this underwriting agreement (this “Underwriting Agreement”) may be taken by such entities jointly as the Representatives or by one of the entities acting on behalf of the Representatives and such action will be binding upon all the Underwriters. 2.Description of the Bonds. The issuance of the Bonds is authorized by the Financing Order, Docket No. U-31894-B (the “Financing Order”), issued by the Louisiana Public Service Commission (the“LPSC”) on August 12, 2011 in accordance with Louisiana Electric Utility Investment Recovery Securitization Act, codified at Louisiana Revised Statutes 45:1251-1261 (the “Financing Act”).The Bonds will be issued pursuant to an indenture to be dated as of September 1, 2011, as supplemented by a series supplement thereto relating to the Bonds (as so supplemented, the “Indenture”), between the Issuer and The Bank of New York Mellon, as indenture trustee (the “Indenture Trustee”).The Bonds will be senior secured obligations of the Issuer and will be secured by investment recovery property (as more fully described in the Financing Order, the “Investment Recovery Property”) to be sold to the Issuer by ELL pursuant to the Investment Recovery Property Purchase and Sale Agreement, to be dated on or about September 1, 2011, between ELL and the Issuer (the “Sale Agreement”).The
